Order unanimously reversed and motion denied. Memorandum: The People carried their burden of proof in establishing that the confession was voluntarily given. While the defendant was mentally retarded, he had gone as far as the eighth grade in school and could read and write. His testimony shows that he was able to understand the questions asked and to give responsive answers. (Appeal from order of Onondaga County Court granting motion to suppress statement of defendant.) Present—Goldman, P. J., Gabrielli, Moule, Bastow and Henry, JJ.